Citation Nr: 0430108	
Decision Date: 11/12/04    Archive Date: 11/24/04	

DOCKET NO.  03-08 233	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.

Whether a timely substantive appeal has been filed with 
respect to the claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2001 and February 2002 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.

In a rating decision of September 1992, the RO denied 
entitlement to service connection for bilateral defective 
hearing, as well as for an acquired psychiatric disorder 
("anxiety"), to include a post-traumatic stress disorder.  
The veteran voiced no disagreement with that decision, which 
has now become final.  

The Board notes that the September 2001 rating decision found 
that new and material evidence was submitted with respect to 
the claim for service connection for hearing loss of the left 
ear, but was not submitted with respect to the claim for 
service connection for hearing loss in the right ear.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  It is for this reason that the issue 
on the cover page reflects the new and material evidence 
question.

In correspondence received in December 2000, the veteran 
sought to reopen his previously-denied claims of service 
connection for bilateral defective hearing, and an acquired 
psychiatric disorder, to include a post-traumatic stress 
disorder.  These claims were denied in the decisions noted 
above, and in August 2002, the veteran, through his 
representative, filed a timely notice of disagreement.  The 
RO issued a statement of the case on those issues in October 
2002.  In December 2002 the veteran submitted additional 
medical evidence on his hearing loss claim, and the RO issued 
a supplemental statement of the case in February 2003 on the 
hearing loss issue only.  The veteran was advised that a 
substantive appeal had not yet been received on his hearing 
loss claim and that he had 60 days to provide one.  He was 
also advised that the appellate period with regard to his 
psychiatric claim expired on March 7, 2003.  A substantive 
appeal on all issues was received on March 21, 2003.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the veteran if further 
action is required on his part.

REMAND

The Board observes that, on two separate occasions in May 
2001, prior to the decisions on appeal, the veteran indicated 
his desire for a "personal hearing."  After submission of the 
notice of disagreement, the RO advised the veteran of the 
Decision Review Officer (DRO) review process in an August 
2002 letter.  A few weeks later, his representative requested 
the DRO review process and also requested an informal 
conference before the DRO "to allow [the veteran] to express 
his concerns. . . "  Although the DRO did conduct de novo 
review in the October 2002 statement of the case, no informal 
conference or hearing was provided.  

In the Appellant's Brief to the Board in October 2004, the 
veteran's representative, specifically requested that the 
case be remanded for the veteran to be afforded a DRO 
hearing.  Under the circumstances, the veteran must be given 
an opportunity to present testimony before a DRO at the RO 
prior to a final adjudication of his claim.  

With respect to the claim for service connection for an 
acquired psychiatric disorder, the Board notes that the RO 
has closed the appeal on this issue because the substantive 
appeal was not timely filed.  In a May 27, 2003 letter, the 
RO advised the veteran that his March 2003 VA Form 9 was not 
received within the appellate period, and that his appeal on 
this issue was closed.  In June 2003, the veteran's 
representative argued that the appeal should not have been 
closed because of due process violations with respect to the 
DRO informal conference request.  The representative 
requested a conference with a DRO or service center manager 
to discuss the nervous condition issue.  The RO certified the 
appeal on the hearing loss issues in August 2003, noting that 
the representative refused to complete a VA Form 646.

Whether a substantive appeal was timely filed is an 
appealable issue.  38 C.F.R. § 19.34.  If a claimant or his 
representative protests an adverse determination made by the 
RO with respect to the timely filing of a substantive appeal, 
a statement of the case will be provided.  Id.  Clearly, the 
June 2003 statement from the veteran's representative 
constitutes a disagreement with the RO's closing of the 
appeal on the claim for service connection for an acquired 
psychiatric disorder.  Accordingly, the Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
After the RO has issued the statement of the case, the claim 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake all actions 
required by 38 C.F.R. §§ 19.26 and 19.34, 
including issuance of a statement of the 
case on the issue of whether a timely 
substantive appeal has been filed 
pertaining to the issue of service 
connection for an acquired psychiatric 
disorder, including post-traumatic stress 
disorder, so that the veteran may have 
the opportunity to complete an appeal on 
the issue (if he so desires) by filing a 
timely substantive appeal.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2001, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be scheduled 
for a hearing before a Decision Review 
Officer at the RO.  A transcript of that 
hearing should be included in the 
veteran's claims folder.

4.  The RO should then review the 
veteran's claim regarding whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for bilateral defective 
hearing.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in 
February 2003.  An appropriate period of 
time should be allowed for response.  


Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

